Title: Wilson Cary Nicholas to Thomas Jefferson, 28 February 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            
              My Dear Sir
              Richmond Feby 28th 1819
            
            I have just heard that Mr Arthur Brockenborough, is willing to engage with you to do the carpenter’s work at the University & wou’d undertake the superintendence of all your work of every sort at that place. Mr Brockenborough is the brother of the Doctor & the Judge, & like them is a man of excellent character. He is a compleat workman himself and is moreover said to be more scientific than any of our people. He built the new Banking houses in this town, his brothers new house, & many others including one for Judge Roan. If you want such a person I believe you cou’d not be more fortunate in the selection. I feel interested on your account that you shou’d have his services, as I am sure he wou’d save you much trouble & fatigue. Mr B. has been employed here either as contractor or superintendent for the execution of much brick work. I do not know that he has any idea of the sort, but as soon as the subject was mentioned to me, I thought he possibly might be useful in another way in the progress of the institution, & that I wou’d suggest it to you. I suppose many of the young men & boy’s must obtain their board at the place. Their good conduct & regularity of deportment, will depend much upon the character & standing of the person who is to provide for them, I believe there is but little chance of your employing a person more likely to command the respect & confidence of parents or boys. This however is entirely a thought of my own. Before it is acted upon in any way I shou’d be glad you coud know & ju him & judge for yourself.
            What My Dear Sir, can be done to prevent the recurrence of a similar or more fatal misfortune than that which lately befell poor Jefferson. I am in constant terror of that miserable man Bankhead perpetrating some dreadful deed or obliging some relation of his wife, her father or brother to kill him in their own defense. His wife & children cannot be safe as long as they are in his power. I can see no safety for them in any but one of two course’s, either that they shou’d live constantly under the protection of his father, in his house or that they shou’d be seperated from him for ever. The case is full of difficulties I know, but I think somthing ought to be done. Most deeply do I feel for all connected with the parties, & bitterly lament that you shou’d have such a source of affliction.
            
              I am my Dear Sir Most sincerely your hum. Servt
              W. C. Nicholas
            
          
          
            I congratulate you upon the important acquisition of the Florida’s. It makes every thing Snug in that quarter.
          
        